Citation Nr: 0944374	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for generalized anxiety disorder with depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented testimony at a 
Travel Board before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's generalized anxiety disorder with depression is 
productive of social and occupational impairment that more 
nearly approximates total impairment than deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
generalized anxiety disorder with depression have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence of record is sufficient to establish 
her entitlement to the maximum schedular disability rating 
for her generalized anxiety disorder with depression.  
Therefore, no further development is required under 38 
U.S.C.A.        §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

The Veteran's generalized anxiety disorder with depression is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, which 
provides that a 70 percent disability rating is warranted for 
generalized anxiety disorder when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for generalized anxiety 
disorder with depression when there is total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected generalized anxiety disorder with 
depression.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for her 
anxiety disorder in a February 1946 rating decision.  The 
disability was originally assigned a 30 percent disability 
rating, which was later reduced in 1948.  However, the RO has 
since increased this rating in various rating decisions.  
Most recently, the disability rating was increased to 70 
percent in a September 2005 rating decision.  The Veteran 
filed the instant claim for an increased rating in August 
2006.  She appeals a March 2007 rating decision continuing 
the 70 percent rating.

The Veteran contends that a disability rating higher than 70 
percent is warranted for her generalized anxiety disorder 
with depression.  In her September 2009 Board hearing, the 
Veteran indicated that she receives constant treatment for 
the disability and takes medication.  After carefully 
reviewing the evidence of record, the Board concludes that 
the impairment from this disability more nearly approximates 
the total impairment required for a 100 percent disability 
rating than the deficiencies in most areas contemplated by a 
70 percent disability rating.

The Veteran was afforded a VA examination in December 2006 in 
response to her claim for an increased rating.  At that time, 
the Veteran was reported to be unemployed, and living in a 
home with 3 or 4 of her grandchildren.  It was noted that she 
did not have any friends or any social activities or hobbies 
and rarely left her room.  Significant symptoms listed 
included nervousness, depression, decreased energy, isolative 
behavior, feelings of hopelessness and worthlessness.  The 
Veteran also described having visions of an imaginary horse.  
Upon mental status examination, the Veteran's mood was 
dysthymic; but she was oriented to person, place, and time; 
and thought process was generally goal directed.  Her insight 
was limited and judgment was fair.  She did not endorse 
auditory or visual hallucinations, or suicidal or homicidal 
ideation.  The examiner noted that her symptoms appeared to 
have worsened, as the Veteran now described anxiety that 
prevents her from performing tasks, and most notably, 
increased symptoms of depression in relation to her declining 
health.  He found that the severity of her symptoms alone 
would likely render her unemployable.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.

VA outpatient treatment records from the period on appeal 
indicate that the Veteran has been seen on a continuous basis 
for her generalized anxiety disorder with depression.  
Symptoms noted included depressed mood, flat affect, and 
anxiety.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the maximum schedular rating.  
Specifically, the record does not show that she has 
persistent delusions or hallucinations, exhibits grossly 
inappropriate behavior, or is disoriented to time or place.  
However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's generalized anxiety 
disorder with depression warrants a 100 percent disability 
rating, the Board has considered the GAF score assigned for 
the Veteran.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  The 
Board notes that while the Veteran was assigned a GAF score 
of 40 in December 2006, GAF scores do not correlate to any 
specific rating.  The examiner specifically stated that the 
Veteran's generalized anxiety disorder with depression 
rendered her unemployable and the record indicates severe 
social impairment.  These findings are consistent with the 
Board's decision to grant a 100 percent rating.  

In sum, the evidence of record contains a medical opinion 
evidencing that the Veteran is unemployable due to her 
generalized anxiety disorder with depression, and the record 
also reflects that the Veteran experiences severe social 
impairment with little interaction with others outside of her 
home.  Thus, the evidence shows that the Veteran's 
generalized anxiety disorder with depression is productive of 
occupational and social impairment that more nearly 
approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser 
impairment contemplated by a 70 percent rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
her service-connected generalized anxiety disorder with 
depression.


ORDER

A 100 percent disability rating for generalized anxiety 
disorder with depression is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


